Company Contact: Public Relations Contact: Michele Hart-Henry Lindsay Rubin I-trax, Inc. Edelman (610) 459-2405 x109 (212) 704-8227 meharthenry@i-trax.com lindsay.rubin@edelman.com FOR IMMEDIATE RELEASE I-TRAX ANNOUNCES THIRD QUARTER RESULTS Record Revenues and Record Growth Rate; 234 Operational Sites CHADDS FORD, PA, November 8, 2007 I-trax, Inc. (Amex: DMX), the leading provider of integrated health and productivity management, today reported financial results for the third quarter ended September 30, 2007. Highlights For the third quarter ended September 30, 2007, I-trax reported net revenue of $35.1 million and a net loss of $(0.8) million after recognition of $0.8 million non-cash lease termination expense, compared to net revenue of $30.5 million and net income of $0.2 million for the year-ago quarter.As of September 30, 2007, I-trax was providing services at 234 sites, a net increase of nine sites during the quarter. Net loss applicable to common stockholders was $(0.9) million, or $(0.02) per diluted share, compared to $(78,000), or $0.00 per diluted share, for the year-ago quarter.Before recognition of the non-cash lease termination expense, quarter’s net loss applicable to common stockholders was $(141,000) compared to $(78,000) for the third quarter of 2006. Earnings before interest, taxes, depreciation, and amortization (“EBITDA”) for the quarter ended September 30, 2007 were $1.4 million before recognition of the lease termination expense compared to $1.4 million in the prior year period.As the Company reported in its second quarter results, the lease termination expense resulted from the Company buying out its current lease in anticipation of moving to a new 50,000 square foot office building for the Company’s Nashville location.This amount was paid on the Company’s behalf by its new landlord and will be repaid by the Company over the 11-year lease for the new facility. Commenting on these results, Frank A. Martin, chairman, said, “Our rate of revenue growth continued to accelerate to 15.3% during the third quarter, in line with our expectations at the beginning of the year.This is our fourth consecutive quarter of accelerating revenue growth.Our net revenue of $35.1 million represents a new record.Our sales opportunity pipeline continued to grow and we have closed a substantial number of very high profile accounts.We are extremely positive about our future prospects.Our pipeline of submitted proposals remains very high.During the quarter, we were awarded our largest multi-site deal thus far, involving 15 total health centers for a major chemical company.We expect to open one of these sites each month commencing in the fourth quarter.We were also awarded what could be the largest pharmacy in the country serving a large customer in the southeast.This pharmacy will be co-located with a primary care center and will once again prove the value of our integrated services.
